Title: To John Adams from Isaac Smith Sr., 11 September 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Sr.
      Salem September the 11th 1776
     
     I have not been favord, with any from you for sometime. As to News of any consequence this way, we have None. The most important is your way, trusting on the divine beaing for a blessing on Our Arms. Hope in the end we shall be crownd with success—though the present prospect Appears gloomy.
     I have been Appointed by the General Court last Year to take care of the poor belonging to the Almshouse &c. of Boston that was sent here last Year. The chief care devolveing on me and suppose I shall have my labor for my pains, but purpose soon to remove home when I shall have but little to do. Iff there should be an Opening for anything to be done here that would be worth Accepting of—(whether a person who has suffer’d, very greatly in the present times by loss in trade being robbed of his Interest and has given a helping hand to the support of the cause, should not be imployed as well as some who have met with no losses and done Nothing,) iff anything of this kind should happen whether itt would not be in your power to have a reserve should you come away for such an Appointment.
     You wrote Mr. Adams sometime Ago which I but lately saw. Whether trade was carried on this way &c. As to trade there is but very little what there is is chiefly in the West India way, but that is very much Obstructed by the Milford and Liverpool and Viper who seem to be stationed this way and take more or less every week. We were in hopes the Continental ships would have been att sea before this but dont see any prospect of there being likely to get to sea: A Month to come. The complaint is for want of Guns. There is here and the Towns round About a doz. privateers Out, a small One took a brigantine from Ireland bound to Halifax with beef butter &c. For the Army is in att the Eastward and expected up here. Two Vessells from Antigua with Rum for Halifax was carried into Plymouth last week. One taken by this state brigantine Capt. Sampson. We have here Another brigantine belonging to this State now sailing Capt. Souther, but these Vessells are not sufficient to keep the Coast cleer. I am Affraid the Town of Boston will be greatly distrest for want of Wood, this Winter. As there are many Coasters taken which discorages there coming up. Not recollecting any thing more at present am Y hL &c.
     